DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4-6, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a vertical distance between the first surface and the one peak is within a range from 30 nm to 600 nm.  
Regarding Claim 5, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, the vertical profile of the dopant concentration of the second dopant species in the second part of the first semiconductor area has a plurality of peaks, and wherein a dopant concentration at the plurality of peaks decreases with increasing distance from the first surface of the SiC body.  
Regarding Claim 6, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a vertical distance between the first surface and the one peak is within a range from 30 nm to 600 nm.  
Regarding Claim 9, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a vertical profile of a dopant concentration of the second dopant species has a separation from the first surface of the SiC body.  
Regarding Claim 11, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitation, the first part merges into the second part at a depth proceeding from the first surface, and wherein the depth is within a range between 10% and 85% of a vertical penetration depth of the first semiconductor area into the SiC body.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10 and 12-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stegner et al. (20190259841).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, in Figs. 2-5C, Stegner et al. discloses a semiconductor device, comprising: a silicon carbide (SiC) body 100 aving a first semiconductor area of a first conductivity type 104 (Figs. 2-4) and a second semiconductor area 106 of a second conductivity type, wherein the first semiconductor area 104 is electrically contacted with a first (side) surface of the SiC body and forms a pn junction with the second semiconductor area 106, wherein the first semiconductor area 104 and the second semiconductor 106 area are arranged one on top of the other in a vertical direction perpendicular to the first surface, wherein the first semiconductor area 104 has a first dopant species and a second dopant species (Fig. 4, first dopant species being 
Regarding Claim 2, in Figs. 5B and 5C, a flattest dopant energy level of the first dopant species (C1B) has a greater energy gap from the closest band edge than a flattest dopant energy level of the second dopant species (C1Al/C2Al) from the closest band edge.  
Regarding Claim 3, in Figs. 5B and 5C, profile of a dopant concentration of the second dopant species (C1Al/C2Al) in the second part of the first semiconductor area (parts 1181 or 1182 in Fig. 4) has at least one peak.  
Regarding Claim 7, in Fig. 5C, a maximum dopant concentration of the first dopant species (Boron, B) in the first part of the first semiconductor area 1183 is less than a maximum dopant concentration of the second dopant species (Aluminum, Al) in the second part 1181/1182 of the first semiconductor area 104.  

Regarding Claim 10, in Fig. 5D and paragraphs 0052, the first semiconductor area further comprises a third dopant species (Gallium, Ga) of the first conductivity type, and wherein the third dopant species is a species other than Al and Ga (please note that in paragraph 0033 of the spec, the third dopant species could technically be Al or Ga, as long as it is different than Al or Ga of first and second dopant species. Examiner interprets first dopant species to be B, second dopant species to be Al or Ga and third dopant species to be Al or Ga that is different than the second dopant species). 
Regarding Claim 12, in Figs. paragraph 0023, the second semiconductor area 106 is a drift zone.  
Regarding Claim 13, in Figs. 6B and 7-9, the drift zone has a first region 121 and a second region 131 having lower doping (termed weakly doped in paragraph 0057) compared to the first region, and wherein the first region of the drift zone is disposed between the first semiconductor area 104 and the second region 131 of the drift zone.  
Regarding Claim 14, in Figs 6B and 7-9, a first load terminal S on the first (upper) surface of the SiC body; and a second load terminal D on a second (bottom) surface of the SiC body, wherein the semiconductor device is configured to conduct a load current of at least 1 A.  

Regarding Claim 16, in Figs. 6B and 7-9, the semiconductor device is an insulated gate field effect transistor, and wherein the first semiconductor area 104/122 reaches deeper into the SiC body than a body area 104/121 that adjoins a gate dielectric.  
Regarding Claim 17, in Figs. 6 and7-9, the gate dielectric 59 of the insulated gate field effect transistor is formed in a gate trench 150, wherein the body area 1122 adjoins a first side wall (left) of the gate trench, wherein the first side wall is opposite a second side wall (right) of the gate trench, and wherein the first semiconductor area 122 adjoins the second (right) side wall of the gate trench.  
Regarding Claim 18, in Figs. 1-4 and paragraph 0030, the semiconductor device is a power semiconductor diode, and wherein the first semiconductor area 104 is an anode area (K1 being the anode terminal).  
Regarding Claim 19, in Figs. 2-5C, Stegner et al. discloses a method for producing a semiconductor device, the method comprising: providing a silicon carbide (SiC) body 100; and forming a first semiconductor area 104 of a first conductivity type and a second semiconductor area 106 of a second conductivity type in the SiC body, wherein the first semiconductor area is electrically contacted with a first (side) surface of the SiC body and forms a pn junction with the second semiconductor area, 1012-2701 / 2018P51904US 35 wherein the first semiconductor area and the second semiconductor area are arranged one on top of the other in a vertical direction perpendicular to the first surface, wherein the first 
Regarding Claim 20, in paragraph 0059, the first semiconductor area comprises ion implantation of boron within a dose range from 2x1013 cm-2 to 5x1014 cm-2.  
Regarding Claim 21, forming the first semiconductor area 104 comprises at least one ion implantation of Al.  
Regarding Claim 22, in Figs. 5B and 5C, forming the first semiconductor area comprises multiple ion implantations of Al at different ion implantation energies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/7/2021